The plaintiff in error, the defendant in the trial court, was by information charged with obtaining money under false pretenses; was tried, convicted, and sentenced to serve a term of three years in the state penitentiary and finded $1,000. From the judgment and sentence the defendant, A. C. Boles, has appealed.
His appeal was filed in this court on March 1, 1937. The case was on the 25th day of May, 1937, submitted on the record, and defendant given 30 days in which to file his brief. It has been about four months since the case was submitted and no brief has been filed by the defendant and no showing made why the brief has not been filed.
Where a case has been appealed to this court and no brief is filed, this court will examine the record and see if there were any fundamental or prejudicial errors committed by the trial court. Williams v. State, 9 Okla. Cr. 185, 130 P. 1177; Northcutt v. State, 22 Okla. Cr. 410, 211 P. 521; Arthurs et al. v. State, 35 Okla. Cr. 126, 127, 248 P. 873; Fullingame v. State, 35 Okla. Cr. 154, 249 P. 166; Poole v. State,37 Okla. Cr. 59, 256 P. 67. *Page 406 
After a careful examination it is not deemed necessary to set out the evidence in full in this case. Suffice it to say the evidence is sufficient to sustain the judgment and sentence. There are no prejudicial or fundamental errors in the record. The jury was correctly advised as to the law applicable to the facts. The defendant was accorded a fair and impartial trial. The judgment of the trial court is affirmed.
DOYLE and BAREFOOT, JJ., concur.